Citation Nr: 1725316	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  15-20 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and L.L.


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1948 to January 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that proceeding is associated with the record. 
  
The Veteran continues to be represented by the above-named recognized service organization for the issues on appeal, and a valid VA Form 21-22 is of record.

In light of the Veteran's assertions and the evidence of record, the Board has recharacterized the claims for service connection for PTSD and COPD more broadly to ensure complete consideration of the claims.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that additional VA medical records have been associated with the VBMS file since the May 2015 statement of the case (SOC).  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for tinnitus, the Veteran was afforded VA examinations in connection with his claim in February 2013 and September 2014, and a VA medical opinion was obtained in October 2014.  

The February 2013 VA examiner stated that a retrocochlear dysfunction needed to be ruled out and that any opinion regarding the etiology of the Veteran's tinnitus should be deferred to the ear, nose, and throat specialist.  In a September 2014 VA examination, the examiner determined that the Veteran did not have a diagnosis of an ear or peripheral vestibular condition.  In so doing, the examiner indicated that the Veteran provided a questionable history of vertigo.  However, the examiner did not explain why the Veteran's reported history was considered questionable.  Moreover, he did not provide an opinion regarding the etiology of the Veteran's tinnitus. 

The AOJ subsequently obtained a VA medical opinion in October 2014.  The examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of his military service.  In so finding, the examiner stated that the Veteran's military occupational specialty was clerk typist and that he had a low probability of acoustic trauma.  However, the Veteran's service personnel records also show that he was awarded the Driver and Mechanic Badge with Driver-W Bar and that his military occupational specialties included vehicle dispatcher and auto mechanic.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  Moreover, the examiner indicated that there were no service treatment records available; however, the Board notes that such records are associated with the claims file.  

Based on the foregoing, a remand is required to obtain an additional VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for GERD, the Board notes that the Veteran has not been afforded a VA examination.  The Veteran's VA medical records show that he has a current diagnosis of GERD.  See, e.g., March 2015 VA primary care record.  In addition, the Veteran has reported that his GERD had its onset during service and that his symptoms have continued since that time.  See, e.g., January 2014 substantive appeal; April 2017 Board hearing transcript, at 16.  Therefore, a remand is necessary to obtain a VA examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Regarding the claim for service connection for a lung disorder, a remand is necessary to obtain a VA examination.  The Veteran has contended that his COPD is due to exposure to environmental hazards during his service in Korea, to include fumes from aircrafts.  See, e.g., January 2014 substantive appeal; April 2017 Board hearing transcript, at 4-5.  In addition, he testified that his breathing problems had their onset during service and have continued since that time.  The Veteran's service personnel records show that that his principal duties included vehicle dispatcher and auto mechanic.  Moreover, his post-service medical records show diagnoses of COPD and bronchitis.  See, e.g., August 2016 and November 2016 VA medical records.  Therefore, a remand is necessary to obtain a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the claim for service connection for an acquired psychiatric disorder, the Veteran was afforded a VA examination in February 2013.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD criteria under the Diagnostic and Statistical Manual of Mental Disorders Fourth Edition (DSM-IV).  Rather, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  However, effective August 4, 2014, VA amended the portion of the rating schedule dealing with mental disorders and its adjudication regulations to incorporate the Fifth Edition of the American Psychiatric Association's DSM (DSM-5) rather than the DSM-IV. See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45,093 (Aug. 4, 2014).  In this case, the Veteran's claim was certified to the Board on July 29, 2015; therefore, the regulations pertaining to the DSM-V are for application.  However, the Board notes that the February 2013 VA examination did not address the DSM-V criteria.  Moreover, the examiner did not provide an opinion regarding the etiology of the Veteran's major depressive disorder, not otherwise specified (NOS).  Therefore, a remand is necessary to obtain an additional VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, a July 2012 Personnel Information Exchange System (PIES) response to a request for the Veteran's service treatment records noted that an Air Force record was identified, but no Army records.  However, the response also instructed the AOJ to verify the Veteran's branch of service and resubmit the request under code S02.  The record reflects that the AOJ subsequently verified that the Veteran did not have service in the Air Force and that it obtained copies of available service treatment records from his Air Force jacket.  See January 2013 PIES response.  However, it is unclear whether the service treatment records obtained are complete, and there is no indication that the AOJ made efforts to submit a request under code S02, as instructed in the July 2012 PIES response.  Therefore, on remand, the AOJ should ensure that complete service treatment records have been obtained.  

In addition, the Veteran has reported that he assisted in the burial of a large number of casualties during his service in Korea.  See January 2014 notice of disagreement; April 2017 Board hearing transcript, at 17.  The Veteran's service personnel records reflect that he was assigned to the 802nd Engineer Aviation Battalion during his service in Korea.  In a July 2013 formal finding, the RO determined that the stressor information provided by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or National Archives and Records Administration (NARA).  However, there is no indication that the AOJ made efforts to determine whether the Veteran's unit participated in casualty operations during his service in Korea.  Therefore, on remand, the AOJ should ensure that proper development has been accomplished to verify the Veteran's reported stressors.

Moreover, in April 2012, the Veteran reported that he received treatment at the Lexington VA Medical Center (VAMC). However, the VA medical records currently associated with the claims file do not appear to contain records from that facility.  The Board notes that the RO received a negative response to a request for records from the Lexington VAMC dated from September 1993 to October 1994.  However, there is no indication that any efforts were made to obtain any other available records from that facility.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA medical records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Moreover, the record shows that the Veteran receives Supplemental Security Income (SSI) through the Social Security Administration (SSA). See September 1994 statement in support of claim.  It is unclear whether the SSA records may be relevant to the claims on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the May 2015 SOC.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for tinnitus, GERD, a lung disorder, and an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Lexington VAMC and any other records dated from February 2017 to the present.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  The AOJ should ensure that the Veteran's complete service treatment records have been associated with the claims file.   

It is noted that the claims file contains copies of service treatment records; however, it appears that these records may be incomplete.  In this regard, a July 2012 PIES response indicated that a request for the Veteran's service treatment records should be resubmitted using code S02.  A January 2013 PIES response noted that service treatment records found in the Veteran's Air Force jacket were mailed.  However, there is no indication that a request was submitted using code S02, as instructed in the July 2012 PIES response. 

4.  The AOJ should take all appropriate steps to attempt to verify the Veteran's claimed stressors during his period of active duty (burial of mass casualties), to include contacting the Joint Service Records Research Center (JSRRC), National Archives and Records Administration (NARA), or any other appropriate entity.  

The AOJ should also take appropriate steps to attempt to verify the location and activities of the 802nd Engineer Aviation Battalion during the Veteran's period of service in Korea from March 1951 to November 1951.  

The AOJ should specifically document the attempts that were made to corroborate the claimed stressors.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any tinnitus that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include any additional testing required to rule out a retrocochlear pathology for tinnitus. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus manifested in or is otherwise causally or etiologically related to his military service, to include noise exposure therein.  

In rendering this opinion, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any GERD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's has GERD that manifested in or is otherwise causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any lung disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any lung disorders that have been present since the Veteran filed his claim in February 2012.    

For each lung diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any environmental exposure or symptomatology therein

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

9.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

10.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




